LYNCH, J.,
Concurring:
This judge recognizes that the opinions of both Judge Ford and Judge Christley have good legal precedent, but the ultimate result of these decisions appear to this judge as being unjust and unfair to appellant for economic reasons of which this judge has some background because his major for his B.A. Degree was Economics.
According to the record, appellant's gross earnings are $57,464 per year from Rodriguez Sales and Service of which appellant is sole proprietor. Appellant estimates his Federal Income Taxes as $11,000, State Income Taxes as $2,000 and Social Security payments as $5,000; for a total of $18,000. When such sums are deducted from appellant's gross pay, his net take home pay is $39,460.
*654The trial court awarded custody of three children to appellee and ordered appellant to pay a total of $1,146.87 a month for support of such children, plus $703.13 a month to appellee as alimony for a total of $1,850 a month and $22,200 a year, which leaves appellant a net of $17,260 for his living expenses.
Under the law quoted by Judge Ford and Judge Christley, the court's decisions as to division of property and child support and alimony are independent of each other, and this judge agrees that this is generally sound law. However, different facts from general situations often require exceptions from general law, and this judge strongly feels that the facts of this case are different from general situations and that the application of general law is unfair and inequitable under the facts in this case.
This judge accepts the inclusion of the income of the sole proprietor in a sole proprietor corporation as proper in some cases but questions the application of such a formula in domestic relations cases when the facts are similar to the case.
Appellant's gross income from subject corporation is the same as the salary of anyone working for any corporation. This judge agrees with the trial judge in his decision as to using such income as a basis for his decision on child support and alimony; but this judge believes that the use of appellant's gross income from subject corporation as an asset of such corporation in the evaluation of such corporation is unfair and inequitable.
The true value of such corporation is what such corporation can be sold to a willing buyer. If appellant sold this corporation he would no longer be receiving the income that he is now receiving from such corporation and which is the basis of the trial court's child support and alimony orders.
The point that this judge is making is that the trial court's orders on child support and alimony are dependent on appellant's gross earnings from subject corporation to the extent of $22,200 a year.
This $22,200 is not an asset; it is a continuing liability, but this $22,200 has been capitalized as an asset of appellant in the evaluation of such corporation.
In the division of the assets of subject parties, appellant got his business in which his service is apparently the main asset and appellee got most of the marital assets, including the marital home which is worth $115,000. The appellant is also entitled to continue to live at a similar standard of living.
The decision of the trial court gave appellee the marital home in which she can live as well as an award of alimony and child support that will permit her to live a similar standard of living. There is no similar provision in the trial court's decision as to the division of the marital assets to help appellant to acquire a place to live that is similar to his standard of living.